PER CURIAM.
We initially accepted jurisdiction to review the decision of the Third District Court of Appeal in Commercial Jet, Inc. v. U.S. Bank, N.A., 45 So.3d 887 (Fla. 3d DCA 2010), pursuant to article V, section 3(b)(3), of the Florida Constitution. Upon further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.